                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

GUY DON MINZE,                             §
     Plaintiff,                            §
                                           §
v.                                         §       Case No. 3:17-cv-2320-L-BT
                                           §
ADAM KING, et al.,                         §
    Defendants.                            §

                           MEMORANDUM ORDER

      Before the Court in this pro se prisoner civil rights suit arising under 42

U.S.C. § 1983 is Plaintiff Guy Don Minze’s Second Motion for Appointment of

Counsel (ECF No. 90). For the reasons stated, the Motion is DENIED.

      “‘[T]here is no automatic right to appointment of counsel in a civil rights

case.’” Marquez v. Woody, 440 F. App’x 318, 326 (5th Cir. 2011) (quoting Romero

v. Becken, 256 F.3d 349, 353-54 (5th Cir. 2001)). “By statute, the court has

discretion to appoint counsel in a civil case.” Marquez, 440 F. App’x at 326 (citing

28 U.S.C. § 1915(e)(1)). “A court has no obligation to appoint counsel for an

individual raising a claim under 42 U.S.C. § 1983 ‘unless the case presents

exceptional circumstances.’” Marquez, 440 F. App’x at 326 (quoting Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982)). “In deciding whether to appoint

counsel, the court should consider ‘the type and complexity of the case, the

litigant’s ability to investigate and present the case, and the level of skill required

to present the evidence.’” Marquez, 440 F. App’x at 326 (quoting Baranowski v.


                                          1
Hart, 486 F.3d 112, 126 (5th Cir. 2007)). The Court “‘should also consider whether

the appointment of counsel would be a service to [the plaintiff] and, perhaps, the

court and defendant as well, by sharpening the issues in the case, shaping the

examination of witnesses, and thus shortening the trial and assisting in a just

determination.’” Marquez, 440 F. App’x at 326 (alteration in the original) (quoting

Ulmer, 691 F.2d at 213).

      Soon after he filed this case, Plaintiff filed his first motion for appointment

of counsel; the Court denied the motion after careful consideration of the relevant

factors and finding that Plaintiff’s case did not exhibit exceptional circumstances.

Order 2 (ECF No. 38). The instant Motion is denied for the same reason. Plaintiff

does not indicate how his circumstances have changed since the filing of the first

motion, other than pointing out that “Defendant Adam King’s part of the suit [has

been] dismissed without prejudice, due to the fact that Plaintiff could not . . .

overcome defendant Adam King’s claim to qualified immunity,” and that the

“proceedings are becoming more complicated[.]” Mot. 2-3. The Court does not

agree that the case is “becoming more complicated”; and even it did, that would

not constitute exceptional circumstances. As noted in the Court’s prior order

denying Plaintiff’s request for counsel, Plaintiff has been able to articulate his

claims and legal theories so that the Court can understand them. Indeed, both his

first motion for appointment of counsel and the instant Motion cite relevant case

law and set forth logical arguments addressing the relevant factors. There appears

no reason why Plaintiff cannot adequately prosecute the case on his own. Finally,

                                         2
as dispositive motions are not yet decided in this case, the Court cannot determine

whether the presentation of evidence or cross-examination will be necessary.

      For the foregoing reasons, the Motion for Appointment of Counsel (ECF No.

90) is DENIED.

      SO ORDERED.

      March 16, 2020.



                                      REBECCA RUTHERFORD
                                      UNITED STATES MAGISTRATE JUDGE




                                        3
